id office uilc cca-123231-10 ---------------- number release date from ---------------------- sent saturday date pm to --------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- cc ------------------- subject re conference call to discuss comments on ----------rebuttal draft -------- -- my plane arrives pincite so i should be at my desk sometime after i am also available any time tuesday here are some potentially interesting quotes cites petitioner's next argument is that he is using a hybrid method_of_accounting hybrids are permissible if they are used consistently and clearly reflect income sec_1 c ii income_tax regs however a hybrid method which uses the cash_method to report expenses must also use the cash_method to report income it is well settled that taxpayers may not accrue receipts and treat expenditures on a cash_basis or vice versa mass mutual life ins co v united_states ustc 288_us_269 petitioner has used the cash_method to report his expenses and therefore cannot use anything other than the cash_method to report his income otherwise petitioner would be able to currently deduct expenses while deferring income gustafson v commissioner t c memo petitioner concedes that absent the prior examination and approval of petitioner's method_of_accounting this case would be controlled by 71_tc_913 in connors this court held that sec_446 and sec_1_446-1 income_tax regs require a taxpayer who uses the cash_method_of_accounting for reporting items of gross_income for his trade_or_business to use also the cash_method for reporting items of expenses even though he uses a hybrid method_of_accounting with respect to other items 73_tc_301 the issues in this case concern taxpayer's method_of_accounting during the tax years in question characterizing this method as a hybrid of cash and accrual methods the tax_court found that record wide reduced its inventory when items were shipped to its customers but recorded sales upon actual receipt of payment the commissioner concluded that this hybrid method did not clearly reflect taxpayer's income see u s c sec_446 and recalculated tax_liability for the years and on an accrual basis resulting in the assessment of deficiencies in the amounts of dollar_figure dollar_figure and dollar_figure respectively record wide defends its accounting_method as consistent with its unique business practices it is established however that the commissioner has broad discretion to evaluate and modify a taxpayer's accounting_method in order to insure the clear_reflection_of_income and that the taxpayer has the heavy burden of proving that the commissioner's determination is plainly arbitrary 439_us_522 99_sct_773 58_led_785 580_f2d_422 ct_cl cert_denied 440_us_907 99_sct_1214 59_led_455 the regulations clearly mandate the use of an accrual accounting_method for businesses that maintain inventories unless the commissioner in his discretion authorizes an alternate method sec_1_1446-1 the tax_court concluded and we agree that record wide failed to establish that the commissioner abused his discretion by requiring the use of an accrual_method to compute record wide's tax_liability 682_f2d_204 the petitioner argues that he is entitled to use a hybrid method_of_accounting under the authority of sec_1_446-1 income_tax regs his theory is apparently that he should be permitted to accrue currently as a liability amounts owed by him to himself on account of his labors but include the value of such labor in income only when and if such labor gives rise to cash income in the future this argument is totally without merit for one thing we have found that the petitioner incurred no liability in favor of himself or anyone else to pay for the value of his services for another the regulations specifically provide a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business similarly a taxpayer who uses an accrual_method in computing business_expenses shall use an accrual_method in computing items affecting gross_income from his trade_or_business sec_1_446-1 income_tax regs there is no evidence that the petitioner contemplated using anything but a cash_method_of_accounting for any income which might be derived from his mineral operations finally we cannot see how the method used by the petitioner would clearly reflect income see sec_446 sec_1_446-1 income_tax regs for all the foregoing reasons we hold that the petitioner may not account for his labors in the manner claimed accordingly the respondent properly disallowed the deductions for the research work and for the work to maintain the mining claims performed by the petitioner our conclusion avoids the necessity of passing on the correctness of the petitioner's valuation of such labor 51_tc_746 the first issue for decision is whether petitioners may deduct more than dollar_figure for repairs expenses for petitioners contend that they may deduct dollar_figure for repairs expenses for petitioners did not report income until they received it but they deducted some expenses before they paid them petitioners contend that this is a proper hybrid method_of_accounting which they have consistently and properly used to compute and report petitioner's income and expenses from his logging business petitioners also contend that respondent's determination was an abuse_of_discretion because the cash_method_of_accounting does not clearly reflect petitioner's income from the logging business we disagree first petitioners did not explain why the cash_method would not clearly reflect their income second petitioners did not use a valid hybrid method_of_accounting petitioners improperly reported income on the cash_method and related expenses on an accrual_method see sec_1_446-1 income_tax regs a taxpayer's method_of_accounting that is plainly contrary to the regulations does not clearly reflect income see 439_us_522 grider v commissioner t c memo in the present case petitioner contends that it employs a hybrid system of accounting as authorized by regulation sec_1_446-1 under its system petitioner accounts for most of its transactions on a cash receipts and disbursements basis however deductions for its contributions to its pension and profit-sharing_plans are accounted for under the accrual_method because it accounts for its contributions on an accrual basis and because for each of the years in issue it actually paid such contributions prior to the due_date of its returns pursuant to sec_404 petitioner maintains that it is entitled to a deduction for the year of accrual we disagree generally sec_446 allows a taxpayer to compute its taxable_income under either a cash or an accrual_method of accounting subsection of sec_446 authorizes the use of a hybrid system of accounting if it is permitted under regulations prescribed by the secretary in this regard the regulations permit the use of a combination of a cash and accrual system of accounting if such system clearly reflects income and is consistently used see sec_1_446-1 income_tax regs however the regulations restrict the use of a hybrid system in certain cases in particular regulation sec_1_446-1 iv a provides in pertinent part a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business here petitioner utilizes the cash_method_of_accounting in computing gross_income from its trade_or_business and so it must also use the cash_method in accounting for any expenses such as compensation which relate to such business included within the term compensation are any payments to a pension or profit-sharing_plan see sec_404 accordingly petitioner must use the cash_method to account for any expenses relating to its contributions and is therefore not entitled to rely on sec_404 in determining the proper year for deducting such contributions cain-white co t c memo the facts of this case fall squarely within sec_1_446-1 income_tax regs which provides in pertinent part as follows a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business in the instant case petitioners have not only used the cash_method_of_accounting in computing gross_income from the rental of the property but they have used the cash_method in computing all of the expenses therefrom except real_estate_taxes consequently petitioners must also account for real_estate_taxes on the cash_basis see also 288_us_269 72_tc_284 71_tc_913 since petitioners did not pay the real_estate_taxes attributable to the property during the years in issue respondent properly disallowed their claimed deductions for those years sec_1_446-1 i and a income_tax regs brunton v commissioner t c memo
